COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


JUSTIN EVERETT PECK
                                                                MEMORANDUM OPINION*
v.     Record No. 1401-06-4                                          PER CURIAM
                                                                   OCTOBER 10, 2006
R.G. MANAGEMENT SERVICES, INC.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Benjamin J. Trichilo; Trichilo, Bancroft, McGavin, Horvath &
                 Judkins, P.C., on briefs), for appellant.

                 (Frederick T. Schubert, III; Angela Fleming Gibbs; Midkiff,
                 Muncie & Ross, P.C., on brief), for appellee.


       Justin Everett Peck (claimant) appeals a decision of the Workers’ Compensation

Commission finding that (1) he failed to prove he sustained an injury by accident arising out of

his employment on December 8, 2004; (2) the effects of his idiopathic fall were not compensable

within the purview of Southland Corp. v. Parson, 1 Va. App. 281, 338 S.E.2d 162 (1985); and

(3) the “street risk” doctrine was inapplicable. Claimant also contends the commission

improperly relied upon the transcript of his deposition testimony, which was not filed or made a

part of the record. We have reviewed the record, the commission’s opinion, and its order

denying claimant’s motion for reconsideration, and find that this appeal is without merit.1


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
          We disagree with claimant’s assertion that the commission’s order ruling on claimant’s
motion for reconsideration was merely advisory because the commission lost jurisdiction over
the case before it entered that order. The commission denied claimant’s motion for
reconsideration on June 6, 2006. The United States Postal Service “Track & Confirm” receipt
contained in the record reflects that claimant’s counsel received the commission’s May 5, 2006
review opinion on May 10, 2006. Therefore, the commission retained jurisdiction over the case
for the thirty-day period after May 10, 2006. See Code § 65.2-706(B); Rule 5A:11(b), Rules of
Accordingly, we affirm for the reasons stated by the commission in its final opinion and order

denying the motion for reconsideration. See Peck v. R.G. Management Services, Inc., VWC File

No. 221-86-15 (May 5, 2006), and Peck v. R.G. Management Services, Inc., VWC File

No. 221-86-15 (June 6, 2006). We dispense with oral argument and summarily affirm because

the facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




Supreme Court of Virginia. Thus, as of June 6, 2006, the commission still had jurisdiction over
the case. Claimant’s filing of his notice of appeal prior to that date did not deprive the
commission of jurisdiction.
                                             -2-